DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28 and 55-70 are objected to because of the following informalities: claim 54 is missing from the current claim set. Claims 55-70 should be amended and renumbered as claims 54-69.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-40, 53, and 56-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 9 of claim 28 recites the phrase “the EEG signal”. As the claim previously recites “at least one electroencephalography (EEG) signal” (in line 2), it is unclear to which of the at least one EEG signal the phrase “the EEG signal” is referring. The Examiner suggests amending the phrase “the EEG signal” in line 9 to the phrase “the at least one EEG signal”. The same suggestion applies to claims 37, 53, and 61. Each of these claims recites the phrase “the EEG signal”, which lacks proper antecedent basis due to a previous use of the phrase “at least one electroencephalography (EEG) signal”. Claims 34 and 60 recite the phrase “the subject”. This phrase lacks proper antecedent basis in each of the claims. For this examination, the phrase is being interpreted as “a subject”. Claims 62 and 64 each recite the phrase “the specified period of time”. This phrase lacks proper antecedent basis in both claims. For this examination, the phrase is being interpreted as “the time window”. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faul et al.’401 (US Pub No. 2012/0101401 – cited by Applicant).
Regarding claim 41, Figure 2 of Faul et al.’401 teaches a method for seizure detection (see TITLE), the method comprising: receiving a plurality of electroencephalography (EEG) signals over a plurality of channels for a subject (step 200, page 9, section [0170]); segmenting the plurality of EEG signals for each channel into a plurality of temporal data segments (steps 204 and 206, page 10, sections [0172-0173]); extracting a plurality of features from each temporal data segment for each channel (step 208, page 10, sections [0174] and [0177]); applying a machine learning algorithm to the plurality of features to generate a classification for each of the plurality of temporal data segments, wherein the machine learning algorithm is individually applied to the plurality of features extracted for each channel, such that each channel has a separate iteration of the machine learning algorithm (page 10, section [0179]), wherein the machine learning algorithm performs a seizure binary classification of each temporal data segment for each channel, thereby generating a plurality of classifications for the plurality of temporal data segments, wherein the seizure binary classification for each temporal data segment comprises classifying each temporal data segment for each channel as (1) seizure-positive or (2) seizure-negative (step 210, page 10, section [0178]); and aggregating the seizure binary classifications for the plurality of temporal data segments for the plurality of channels over a moving time window (page 5, section [0067]).
Regarding claim 45, the plurality of features comprises time and/or frequency domain features that are intrinsic in the plurality of EEG signals (page 6, sections [0076-0078], and page 10, section [0177]).
Regarding claim 47, the plurality of channels comprises eight channels (page 9, section [0170]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 31-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 (US Pub No. 2014/0081347 – cited by Applicant).
Regarding claims 28, 29, and 31, Figure 2 of Faul et al.’401 teaches a method for seizure detection (see TITLE), the method comprising: receiving a plurality of electroencephalography (EEG) signals over a plurality of channels for a subject (step 200, page 9, section [0170]); segmenting the plurality of EEG signals for each channel into a plurality of temporal data segments (steps 204 and 206, page 10, sections [0172-0173]); extracting a plurality of features from each temporal data segment for each channel (step 208, page 10, sections [0174] and [0177]); applying a machine learning algorithm to the plurality of features to perform a seizure binary classification of each temporal data segment for each channel, thereby generating a plurality of classifications for the plurality of temporal data segments, wherein the seizure binary classification for each temporal data segment comprises classifying each temporal data segment for each channel as (1) seizure-positive or (2) seizure-negative (step 210, page 10, section [0178]); and aggregating the seizure binary classifications for the plurality of temporal data segments for the plurality of channels over a moving time window (page 5, section [0067]).
Faul et al.’401 discloses all of the elements of the current invention, as discussed above, except for determining a seizure burden for the moving time window (a specified period of time) based on the aggregated seizure binary classifications, wherein the seizure burden comprises a percentage of the temporal data segments that are classified as seizure-positive, and wherein the seizure burden is a metric that provides a measure of a degree of severity or likelihood of a seizure. Nelson et al.’347 teaches determining a seizure burden (total number of data segments classified as seizure-positive within a given time period) based on seizure binary classifications, wherein the seizure burden is compared to a threshold value in order to determine whether or not a subject has a seizure disorder (page 6, section [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 to include determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, as taught by Nelson et al.’347, since it would provide an indication of whether or not the subject has a seizure disorder.
It is noted that Nelson et al.’347 teaches that its seizure burden may be a rate of occurrence of seizures. Determining a rate of occurrence of seizure-positive classifications requires determining the number of seizure-positive classifications in a given time period. The number of seizure-positive classifications in a given time period inherently comprises a percentage of time epochs that are classified as seizure-positive. Furthermore, it is noted that the claim does not require the method to actually determine the percentage of the time epochs that are classified as seizure-positive. The seizure burden that is determined by Nelson et al.’347 is a metric that provides a measure of a degree of severity or likelihood of a seizure. The more occurrences of seizure-positive classifications within a given time period, the more severe the seizure.
Regarding claim 32, the machine learning algorithm is individually applied to the plurality of features extracted for each channel, such that each channel has a separate iteration of the machine learning algorithm (page 10, section [0179] of Faul et al.’401).
Regarding claim 33, the plurality of channels comprises eight channels (page 9, section [0170] of Faul et al.’401).
Regarding claim 35, each temporal data segment has a duration ranging from about one second to twenty seconds (page 6, section [0070] of Faul et al.’401).
Regarding claim 36, the moving time window ranges from about one minute to ten minutes (page 6, section [0070] of Faul et al.’401 teaches that each epoch is about 8 seconds, page 5, section [0068] teaches that a moving average filter uses a moving time window of 15 epochs: 15 epochs x 8 seconds per epoch = 120 seconds = 2 minutes).
Regarding claim 37, the plurality of features comprises time and/or frequency domain features that are intrinsic in the plurality of EEG signals (page 6, sections [0076-0078], and page 10, section [0177] of Faul et al.’401).
Regarding claim 38, the plurality of features comprises at least twenty different time and/or frequency features (page 6, section [0085] – page 7, section [0087] of Faul et al.’401).
Regarding claim 39, the plurality of features comprises a plurality of discrete values associated with the time and/or frequency domain features (page 8, section [0126] – page 9, section [0135] of Faul et al.’401).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347, as applied to claim 29, further in view of Jain et al.’382 (US Pub No. 2016/0000382 – cited by Applicant).
Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method comprising displaying the seizure burden at each instance of the moving time window as a times-series plot. Jain et al.’382 teaches that outputting a seizure detection parameter as a time-series plot along with a threshold corresponding to the seizure detection parameter facilitates a physician’s interpretation of the seizure detection parameter and provides the physician with a quick visual alert that indicates whether or not the parameter is exceeding the set threshold (page 4, section [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to output the seizure burden as a time-series plot on the display, along with one or more thresholds, as taught by Jain et al.’382, since it would facilitate a physician’s interpretation of the seizure burden, and provide the physician with a quick visual alert when the seizure burden exceeds an established threshold. The graphical visual element taught by Jain et al.’382 is updated dynamically in real-time as the seizure detection parameter is being determined for a moving time window (see Figure 1, time-series plot 118, and page 4, section [0041] – “running trend” indicates that the time-series plot is updated dynamically in real time). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the time-series plot of Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382 to update dynamically as it would merely be combining prior art elements according to known methods to yield predictable results.
Claims 34 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347, as applied to claim 28, further in view of Osorio’246 (US Pub No. 2015/0196246 – cited by Applicant).
Regarding claim 34, Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method further comprising generating one or more notifications when the seizure burden is equal to or exceeds one or more thresholds, wherein the one or more notifications are indicative of different seizure activities and are useable for assessing whether a subject is at risk of having a seizure. Osorio’246 teaches generating one or more notifications when a medical condition is detected, the one or more notifications enabling a subject or caregiver to monitor whether a patient’s condition is deteriorating, improving, or remaining stable (page 14, section [0141]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to include generating a notification when the seizure burden is equal to or exceeds one or more thresholds since Osorio’246 teaches that generating a notification would enable the subject or their caregiver to monitor the subject’s seizure disorder (as taught by Nelson et al.’347 in section [0049], a seizure burden equal to or exceeding one or more thresholds is indicative of a seizure disorder). The output of a notification when the seizure burden is equal to or exceeds one or more thresholds is indicative of a degree of severity of an occurring seizure.
Regarding claims 56 and 58, Osorio’246 teaches that the one or more notifications include different characteristics based on the type and severity of the detected event. Based on this teaching by Osorio’246, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 further in view of Osorio’246 (as discussed with respect to claim 34) to include providing a first notification indicative of one type of seizure activity, a second notification indicative of another type of seizure activity, and a third notification indicative of yet another type of seizure activity, wherein each type of seizure activity is indicative of a different severity of seizure activity. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious, through routine experimentation, to realize the appropriate threshold levels for the varying levels of seizure activity by which to generate the different types of notifications.
Regarding claims 57 and 59, Faul et al.’401 discloses using time windows of varying lengths. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious, through routine experimentation, to realize the appropriate amount of time for the moving time windows.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347, as applied to claim 28, further in view of Bosl’436 (US Pub No. 2015/0216436 – cited by Applicant).
Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the machine learning algorithm comprising a random forest, a boosted decision tree, a classification tree, a regression tree, a bagging tree, a neural network, or a rotation forest. Faul et al.’401 teaches the use of a support vector machine. Bosl et al.’436 teaches that several different machine learning algorithms may be used to classify a subject’s neural signals, including decision trees, random forests, and support vector machines (page 10, section [0107]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to use a machine learning algorithm comprising a random forest, as taught by Bosl et al.’436, since it would merely be the substitution of one known element (a random forest machine learning algorithm) for another (a support vector machine learning algorithm) to yield predictable results (binary classification of the subject’s neural signals).
Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401, as applied to claim 41, in view of Nelson et al.’347.
Regarding claim 42, Faul et al.’401 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for determining a seizure burden that provides a measure of a degree of severity or likelihood of a seizure based on the classifications of the temporal data segments within the moving time window (a specified period of time). Nelson et al.’347 teaches determining a seizure burden (total number of data segments classified as seizure-positive within a given time period) based on seizure binary classifications, wherein the seizure burden is compared to a threshold value in order to determine whether or not a subject has a seizure disorder (page 6, section [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 to include determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, as taught by Nelson et al.’347, since it would provide an indication of whether or not the subject has a seizure disorder.
It is noted that Nelson et al.’347 teaches that its seizure burden may be a rate of occurrence of seizures. Determining a rate of occurrence of seizure-positive classifications requires determining the number of seizure-positive classifications in a given time period. The number of seizure-positive classifications in a given time period inherently comprises a percentage of time epochs that are classified as seizure-positive. Furthermore, it is noted that the claim does not require the method to actually determine the percentage of the time epochs that are classified as seizure-positive. The seizure burden that is determined by Nelson et al.’347 is a metric that provides a measure of a degree of severity or likelihood of a seizure. The more occurrences of seizure-positive classifications within a given time period, the more severe the seizure.
Regarding claims 43 and 44, see the rejection of claim 41 in paragraph 6 above.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401, as applied to claim 41, Bosl’436.
Faul et al.’401 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the machine learning algorithm comprising a random forest, a boosted decision tree, a classification tree, a regression tree, a bagging tree, a neural network, or a rotation forest. Faul et al.’401 teaches the use of a support vector machine. Bosl et al.’436 teaches that several different machine learning algorithms may be used to classify a subject’s neural signals, including decision trees, random forests, and support vector machines (page 10, section [0107]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 to use a machine learning algorithm comprising a random forest, as taught by Bosl et al.’436, since it would merely be the substitution of one known element (a random forest machine learning algorithm) for another (a support vector machine learning algorithm) to yield predictable results (binary classification of the subject’s neural signals).
Claims 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382.
Regarding claims 48-51, Figure 2 of Faul et al.’401 teaches a method for seizure detection (see TITLE), the method comprising: receiving a plurality of electroencephalography (EEG) signals over a plurality of channels for a subject (step 200, page 9, section [0170]); segmenting the plurality of EEG signals for each channel into a plurality of temporal data segments (steps 204 and 206, page 10, sections [0172-0173]); extracting a plurality of features from each temporal data segment for each channel (step 208, page 10, sections [0174] and [0177]); applying a machine learning algorithm to the plurality of features to perform a seizure binary classification of each temporal data segment for each channel, thereby generating a plurality of classifications for the plurality of temporal data segments, wherein the seizure binary classification for each temporal data segment comprises classifying each temporal data segment for each channel as (1) seizure-positive or (2) seizure-negative (step 210, page 10, section [0178]); and aggregating the seizure binary classifications for the plurality of temporal data segments for the plurality of channels over a moving time window (page 5, section [0067]).
Faul et al.’401 discloses all of the elements of the current invention, as discussed above, except for determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, wherein the seizure burden comprises a percentage of the temporal data segments that are classified as seizure-positive, and wherein the seizure burden is a metric that provides a measure of a degree of severity or likelihood of a seizure. Nelson et al.’347 teaches determining a seizure burden (total number of data segments classified as seizure-positive within a given time period) based on seizure binary classifications, wherein the seizure burden is compared to a threshold value in order to determine whether or not a subject has a seizure disorder (page 6, section [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 to include determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, as taught by Nelson et al.’347, since it would provide an indication of whether or not the subject has a seizure disorder.
It is noted that Nelson et al.’347 teaches that its seizure burden may be a rate of occurrence of seizures. Determining a rate of occurrence of seizure-positive classifications requires determining the number of seizure-positive classifications in a given time period. The number of seizure-positive classifications in a given time period inherently comprises a percentage of time epochs that are classified as seizure-positive. Furthermore, it is noted that the claim does not require the method to actually determine the percentage of the time epochs that are classified as seizure-positive. The seizure burden that is determined by Nelson et al.’347 is a metric that provides a measure of a degree of severity or likelihood of a seizure. The more occurrences of seizure-positive classifications within a given time period, the more severe the seizure.
Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed above, except for the method comprising displaying the seizure burden at each instance of the moving time window as a times-series plot. Jain et al.’382 teaches that outputting a seizure detection parameter as a time-series plot along with a threshold corresponding to the seizure detection parameter facilitates a physician’s interpretation of the seizure detection parameter and provides the physician with a quick visual alert that indicates whether or not the parameter is exceeding the set threshold (page 4, section [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to output the seizure burden as a time-series plot on the display, along with one or more thresholds, as taught by Jain et al.’382, since it would facilitate a physician’s interpretation of the seizure burden, and provide the physician with a quick visual alert when the seizure burden exceeds an established threshold. The graphical visual element taught by Jain et al.’382 is updated dynamically in real-time as the seizure detection parameter is being determined for a moving time window (see Figure 1, time-series plot 118, and page 4, section [0041] – “running trend” indicates that the time-series plot is updated dynamically in real time). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the time-series plot of Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382 to update dynamically as it would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 52, the plurality of channels comprises eight channels (page 9, section [0170] of Faul et al.’401).
Regarding claim 53, the plurality of features comprises time and/or frequency domain features that are intrinsic in the plurality of EEG signals (page 6, sections [0076-0078], and page 10, section [0177] of Faul et al.’401).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382, as applied to claim 48, further in view of Bosl’436.
Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382 discloses all of the elements of the current invention, as discussed in paragraph 14 above, except for the machine learning algorithm comprising a random forest, a boosted decision tree, a classification tree, a regression tree, a bagging tree, a neural network, or a rotation forest. Faul et al.’401 teaches the use of a support vector machine. Bosl et al.’436 teaches that several different machine learning algorithms may be used to classify a subject’s neural signals, including decision trees, random forests, and support vector machines (page 10, section [0107]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 further in view of Jain et al.’382 to use a machine learning algorithm comprising a random forest, as taught by Bosl et al.’436, since it would merely be the substitution of one known element (a random forest machine learning algorithm) for another (a support vector machine learning algorithm) to yield predictable results (binary classification of the subject’s neural signals).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347, as applied to claim 28, further in view of Giftakis et al.’877 (US Pub No. 2006/0135877).
Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method comprising detecting status epilepticus for a subject based on the seizure burden. Giftakis et al.’877 teaches notifying a patient/caregiver of a prolonged neurological event (such as status epilepticus – section [0095]). Official notice is being taken that it is well known in the art that status epilepticus is determined when seizure activity occurs for a prolonged amount of time, or when two or more sequential seizures without full recovery of consciousness between the seizures occurs within a set amount of time. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to include detecting status epilepticus and notifying a caregiver of the detected status epilepticus, as taught by Giftakis et al.’877, as it would allow the caregiver to provide medical treatment to the subject when the subject is experiencing status epilepticus. The modification to Faul et al.’401 in view of Nelson et al.’347 would be applying a known technique (alerting a caregiver when a subject is experiencing status epilepticus) to a known method ready for improvement to yield predictable results (quickly attending to a subject experiencing status epilepticus). Because the method of Faul et al.’401 in view of Nelson et al.’347 determines a subject’s epileptic status based on the determined seizure burden, and because status epilepticus is determined based on the length of time of a detected seizure, Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 would determine status epilepticus based on the determined seizure burden over time.
Claims 61, 63, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877.
Regarding claims 61, 66, and 68, Figure 2 of Faul et al.’401 teaches a method for seizure detection (see TITLE), the method comprising: receiving a plurality of electroencephalography (EEG) signals over a plurality of channels for a subject (step 200, page 9, section [0170]); segmenting the plurality of EEG signals for each channel into a plurality of temporal data segments (steps 204 and 206, page 10, sections [0172-0173]); extracting a plurality of features from each temporal data segment for each channel (step 208, page 10, sections [0174] and [0177]); applying a machine learning algorithm to the plurality of features to perform a seizure binary classification of each temporal data segment for each channel, thereby generating a plurality of classifications for the plurality of temporal data segments, wherein the seizure binary classification for each temporal data segment comprises classifying each temporal data segment for each channel as (1) seizure-positive or (2) seizure-negative (step 210, page 10, section [0178]); and aggregating the seizure binary classifications for the plurality of temporal data segments for the plurality of channels over a moving time window (page 5, section [0067]).
Faul et al.’401 discloses all of the elements of the current invention, as discussed above, except for determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, wherein the seizure burden comprises a percentage of the temporal data segments that are classified as seizure-positive. Nelson et al.’347 teaches determining a seizure burden (total number of data segments classified as seizure-positive within a given time period) based on seizure binary classifications, wherein the seizure burden is compared to a threshold value in order to determine whether or not a subject has a seizure disorder (page 6, section [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 to include determining a seizure burden for the moving time window based on the aggregated seizure binary classifications, as taught by Nelson et al.’347, since it would provide an indication of whether or not the subject has a seizure disorder.
It is noted that Nelson et al.’347 teaches that its seizure burden may be a rate of occurrence of seizures. Determining a rate of occurrence of seizure-positive classifications requires determining the number of seizure-positive classifications in a given time period. The number of seizure-positive classifications in a given time period inherently comprises a percentage of time epochs that are classified as seizure-positive. Furthermore, it is noted that the claim does not require the method to actually determine the percentage of the time epochs that are classified as seizure-positive.
Faul et al.’401 in view of Nelson et al.’347 discloses all of the elements of the current invention, as discussed above, except for the method comprising detecting status epilepticus for a subject based on the seizure burden. Giftakis et al.’877 teaches notifying a patient/caregiver of a prolonged neurological event (such as status epilepticus – section [0095]). Official notice is being taken that it is well known in the art that status epilepticus is determined when seizure activity occurs for a prolonged amount of time, or when two or more sequential seizures without full recovery of consciousness between the seizures occurs within a set amount of time. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 to include detecting status epilepticus and notifying a caregiver of the detected status epilepticus, as taught by Giftakis et al.’877, as it would allow the caregiver to provide medical treatment to the subject when the subject is experiencing status epilepticus. The modification to Faul et al.’401 in view of Nelson et al.’347 would be applying a known technique (alerting a caregiver when a subject is experiencing status epilepticus) to a known method ready for improvement to yield predictable results (quickly attending to a subject experiencing status epilepticus). Because the method of Faul et al.’401 in view of Nelson et al.’347 determines a subject’s epileptic status based on the determined seizure burden, and because status epilepticus is determined based on the length of time of a detected seizure, Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 would determine status epilepticus based on the determined seizure burden over time.
Regarding claims 63 and 65, Faul et al.’401 discloses using time windows of varying lengths. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious, through routine experimentation, to realize the appropriate amount of time for the moving time windows.
Regarding claim 67, the plurality of channels comprises eight channels (page 9, section [0170] of Faul et al.’401).
Regarding claim 69, each temporal data segment has a duration ranging from about one second to twenty seconds (page 6, section [0070] of Faul et al.’401).
Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877, as applied to claim 61, further in view of Osorio’246.
Regarding claims 62 and 64, Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 discloses all of the elements of the current invention, as discussed in paragraph 17 above, except for the percentage of the temporal data segments within the specified period of time that are classified as seizure-positive being about 15% or more or about 90% or more. Osorio’246 teaches that one or more notifications regarding a seizure may include different characteristics based on the type and severity of the detected event. Based on this teaching by Osorio’246, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 to include providing a first notification indicative of one type of seizure activity, a second notification indicative of another type of seizure activity, and a third notification indicative of yet another type of seizure activity, wherein each type of seizure activity is indicative of a different severity of seizure activity. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious, through routine experimentation, to realize the appropriate threshold levels for the varying levels of seizure activity by which to generate the different types of notifications.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877, as applied to claim 61, further in view of Bosl’436.
Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 discloses all of the elements of the current invention, as discussed in paragraph 17 above, except for the machine learning algorithm comprising a random forest, a boosted decision tree, a classification tree, a regression tree, a bagging tree, a neural network, or a rotation forest. Faul et al.’401 teaches the use of a support vector machine. Bosl et al.’436 teaches that several different machine learning algorithms may be used to classify a subject’s neural signals, including decision trees, random forests, and support vector machines (page 10, section [0107]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Faul et al.’401 in view of Nelson et al.’347 further in view of Giftakis et al.’877 to use a machine learning algorithm comprising a random forest, as taught by Bosl et al.’436, since it would merely be the substitution of one known element (a random forest machine learning algorithm) for another (a support vector machine learning algorithm) to yield predictable results (binary classification of the subject’s neural signals).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-44, 48-50, 56, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, 11-16, 24, and 25 of U.S. Patent No. 10,743,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the current claims and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1, 2, 4, 8, 9, 11-16, 24, and 25 of the US Patent would also meet the requirements set forth in claims 28-44, 48-50, 56, and 58 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791